t c memo united_states tax_court estate of edsel f stiel deceased laurie stiel special administrator and laurie stiel petitioners v commissioner of internal revenue respondent docket no filed date r determined a deficiency and a penalty pursuant to sec_6662 i r c for ps’ tax_year ps conceded that they are liable for the deficiency held ps are liable for the sec_6662 i r c penalty for laurie stiel pro_se jeffrey w belcher for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of a deficiency petitioners concede that they are liable for a dollar_figure federal_income_tax deficiency for the tax_year the issue remaining for decision is whether petitioners are liable for a dollar_figure accuracy-related_penalty under sec_6662 a for that year findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are incorporated herein by this reference laurie stiel resided in california when she filed the petition petitioners filed their form_1040 u s individual_income_tax_return electronically on date jon nichols their tax preparer since prepared the return for them edsel f stiel met with mr nichols with respect to petitioners’ federal_income_tax return and gave him financial documents including a form ssa-1099 social_security_benefit statement indicating that they had received dollar_figure of social_security_benefits in petitioners did not however provide mr nichols a form 1099-div dividend sec_1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax_year in issue and distributions indicating that they had received dollar_figure of dividend income or a form 1099-int interest_income indicating that they had received dollar_figure of interest_income mr nichols failed to consider or include the three taxable_income items described above when he prepared petitioners’ form_1040 although mr nichols gave petitioners a summary of the items that would be included on their return they were not provided a copy of the return until it was accepted by the internal_revenue_service irs petitioners were aware that they had received taxable social_security_benefits in their and tax years however petitioners did not detect any errors in the summary of income items considered by mr nichols in preparing their federal_income_tax return or with respect to the return itself either before or after it was filed respondent issued the aforementioned notice_of_deficiency on date and petitioners timely petitioned this court on date a trial was held on date in los angeles california opinion under sec_7491 respondent bears the burden of production with respect to petitioners’ liability for the sec_6662 accuracy-related_penalty this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 subsection a of sec_6662 imposes an accuracy-related_penalty of percent of any underpayment that is attributable to causes specified in subsection b among the causes justifying the imposition of the penalty is any substantial_understatement_of_income_tax as defined in sec_6662 the sec_6662 penalty is not imposed if a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs reliance on the advice of a tax professional may but does not necessarily establish reasonable_cause and good_faith for the purpose of avoiding a sec_6662 penalty see united 2there is a substantial_understatement_of_income_tax for any taxable_year where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 however the amount of the understatement is reduced to the extent attributable to an item for which there is or was substantial_authority for the taxpayer’s treatment thereof or with respect to which the relevant facts were adequately disclosed on the taxpayer’s return or an attached statement and there is a reasonable basis for the taxpayer’s treatment of the item see sec_6662 states v boyle 469_us_241 reliance by a lay person on a lawyer is of course common but that reliance cannot function as a substitute for compliance with an unambiguous statute such reliance does not serve as an absolute defense it is merely a factor to be considered 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 the caselaw sets forth the following three requirements in order for a taxpayer to use reliance on a tax professional to avoid liability for a sec_6662 penalty the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser's judgment see 115_tc_43 affd 299_f3d_221 3d cir a fortiori unconditional reliance on a preparer or adviser does not always by itself constitute reasonable reliance the taxpayer must also exercise diligence and prudence 92_tc_958 affd without published opinion 921_f2d_280 9th cir the general_rule is that the duty_of filing accurate returns cannot be avoided by placing responsibility on an agent 63_tc_149 taxpayers have a duty to read their returns to ensure that all income items are included reliance on a preparer with complete information regarding a taxpayer’s business activities does not constitute reasonable_cause if the taxpayer’s cursory review of the return would have revealed errors 88_tc_654 even if all data is furnished to the preparer the taxpayer still has a duty to read the return and make sure all income items are included 70_tc_465 affd 651_f2d_1233 6th cir petitioners concede that the understatement_of_tax on their federal_income_tax return is a substantial_understatement_of_income_tax as defined in sec_6662 they argue that they are not liable for the sec_6662 penalty however because they relied on mr nichols to accurately prepare their return we conclude that petitioners did not rely in good_faith on mr nichols’ advice because they did not examine their return before it was submitted to the irs see neonatology associates p a v commissioner supra pincite third prong as a result they failed to ensure that all of their income items particularly their taxable social_security_benefits were included on the return see metra chem corp v commissioner supra pincite magill v commissioner supra pincite thus petitioners’ unconditional reliance on mr nichols does not on these facts constitute reasonable reliance and does not excuse their failure to closely examine their return petitioners’ reliance defense is also undercut by the fact that petitioners did not provide mr nichols with necessary form_1099 documentation regarding their dividend and interest_income in see neonatology associates p a v commissioner supra pincite second prong given our conclusion we need not and do not decide whether petitioners satisfied the first prong of the neonatology test petitioners have not demonstrated good_faith and reasonable_cause for their underpayments for accordingly the court sustains respondent’s determination that petitioners are liable for the sec_6662 accuracy-related_penalty for substantial understatements of income_tax for the tax_year the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant 3the court notes that at least in the opinion of the treasury secretary negligence is strongly indicated where-- i a taxpayer fails to include on an income_tax return an amount of income shown on an information_return such as a form 1099-div or a form 1099-int sec_1_6662-3 income_tax regs negligence alone may trigger a sec_6662 penalty sec_6662 c to reflect the foregoing decision will be entered for respondent
